Name: 83/511/EEC: Commission Decision of 7 October 1983 amending for the first time Decision 83/453/EEC concerning certain measures of protection against classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-10-18

 Avis juridique important|31983D051183/511/EEC: Commission Decision of 7 October 1983 amending for the first time Decision 83/453/EEC concerning certain measures of protection against classical swine fever Official Journal L 285 , 18/10/1983 P. 0022 - 0022+++++( 1 ) OJ NO 121 , 29 . 7 . 1964 , P . 1977/64 . ( 2 ) OJ NO L 378 , 31 . 12 . 1982 , P . 24 . ( 3 ) OJ NO L 249 , 9 . 9 . 1983 , P . 28 . COMMISSION DECISION OF 7 OCTOBER 1983 AMENDING FOR THE FIRST TIME DECISION 83/453/EEC CONCERNING CERTAIN MEASURES OF PROTECTION AGAINST CLASSICAL SWINE FEVER ( 83/511/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 64/432/EEC OF 26 JUNE 1964 ON ANIMAL HEALTH PROBLEMS AFFECTING INTRA-COMMUNITY TRADE IN BOVINE ANIMALS AND SWINE ( 1 ) , AS LAST AMENDED BY DIRECTIVE 82/893/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 9 THEREOF , WHEREAS FOLLOWING THE OUTBREAK OF CLASSICAL SWINE FEVER WHICH SUCCESSIVELY OCCURRED IN SEVERAL MEMBER STATES , THE COUNCIL ADOPTED DECISION 83/453/EEC ( 3 ) CONCERNING CERTAIN MEASURES OF PROTECTION AGAINST CLASSICAL SWINE FEVER TO BE APPLIED FOR VARIOUS LENGTHS OF TIME , IN THE LIGHT OF THE RISK OF THE SPREAD OF THE DISEASE ; WHEREAS , IN THE LIGHT OF THE OUTBREAK'S PERSISTENCE AND ITS SPREAD IN CERTAIN PARTS OF THE TERRITORY OF THE FEDERAL REPUBLIC OF GERMANY , THE MEASURES CONCERNED SHOULD BE APPLIED OVER A WIDER AREA IN ORDER TO DEAL WITH THAT SITUATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ZONES DEMARCATED IN THE ANNEX TO DECISION 83/453/EEC IN RESPECT OF THE FEDERAL REPUBLIC OF GERMANY ARE HEREBY REPLACED BY THE FOLLOWING : " THE FEDERAL REPUBLIC OF GERMANY : THE REGIONS OF MUENSTER AND DUESSELDORF ; IN OTHER REGIONS , THE " KREIS " WHERE ONE OR MORE CASES OF CLASSICAL SWINE FEVER HAVE BEEN RECORDED . " ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 7 OCTOBER 1983 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION